Back to Form 8-K CONTACTS: Investor relations: Media relations: Gregg Haddad Amy Knapp 813-865-1284813-290-6208 gregg.haddad@wellcare.com amy.knapp@wellcare.com WELLCARE APPOINTS WILLIAM L. TRUBECK AND PAUL E. WEAVER TO BOARD OF DIRECTORS Tampa, Florida (February 16, 2010) — WellCare Health Plans, Inc. (NYSE: WCG) today announced that William L. Trubeck and Paul E. Weaver have been appointed to the Company’s Board of Directors. “We are pleased to welcome Bill and Paul to our Board,” said Charles G. Berg, WellCare’s executive chairman.“They are both highly respected and accomplished in their areas of expertise.Their leadership and knowledge, gleaned from significant corporate and board experience, will serve the Company well.” Mr.
